Citation Nr: 1441284	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-34 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to apportionment of the Veteran's nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.  The Veteran is separated from his spouse, the appellant in this matter.

This case came before the Board of Veterans' Appeals (Board) on appeal from an adverse apportionment determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  A January 2001 rating decision granted the Veteran's claim for nonservice-connected pension benefits.

2.  The Veteran and the appellant were married in June 2009 and separated in 2010; the Veteran has not contributed to the appellant's monthly support since either April or July of 2010.

3.  During the pendency of this appeal, the Veteran has been unemployed and has had no income other than his VA disability pension and Social Security payments.

4.  No reasonable apportionment can be made to the appellant without causing undue financial hardship to the Veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA pension benefits on behalf of his spouse have not been met. 38 U.S.C.A. §§ 5107, 5307 (West 2002); 38 C.F.R. §§ 3.50, 3.159, 3.450 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The United States Court of Appeals for Veterans Claims (Court ) has held, however, that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, the case should not be remanded for development that could not possibly change the outcome of the decision.").

The Board notes that resolution of this appeal is based on facts that are not in dispute, and dependent solely on interpretation of the statutes and regulations pertaining to eligibility for entitlement to apportionment of the Veteran's disability pension.  VA has no further duty, therefore, to notify the appellant or Veteran of the evidence needed to substantiate the appellant's claim, or to assist her in obtaining that evidence, because no reasonable possibility exists that any further assistance would aid her in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).


II.  Apportionment of the Veteran's Disability Pension

Legal Criteria

A veteran's benefits may be apportioned if a veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2013).

Upon a divorce from a veteran, the ex-spouse loses her status as a veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation, effective from the date of their divorce.  See 38 U.S.C.A. § 101(31) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50 (2013).  

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2013).  More specifically, all or any part of the pension or compensation payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children, and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  No apportionment will be made where a veteran is providing for dependents.  38 C.F.R. § 3.450.

The second type is a "special" apportionment.  38 C.F.R. § 3.451 (2013).  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.

Both types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

In addition, 38 C.F.R. § 3.451 provides that apportionment of more than 50 percent of a veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable amount for any apportionee.

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

In the absence of a divorce decree, VA presumes that he and the appellant are still married.

Analysis

Having carefully reviewed the record, the Board finds that apportionment is not warranted because it would cause the Veteran undue hardship.

The record reflects that a January 2001 rating decision granted the Veteran's claim for nonservice-connected pension benefits.  In June 2009, the Veteran married the appellant.  The Veteran and the appellant separated in 2010.  The Veteran reported that they separated on April 1, 2010; the appellant reported that they separated on July 29, 2010.  It is not contested by either party that the Veteran has not contributed to the appellant's monthly support since they separated.

In an April 2011 statement, the appellant argued that apportionment was warranted because, during the period of their marriage and prior to their separation, the Veteran received increased VA pension payments because she was listed as a dependent of the Veteran's.  She declared that she was entitled to apportionment because she never received any of those funds.  The appellant reported that the Veteran had her leave his house and she now resided with family/friends, but she still had to pay rent, light bills, and other expenses.  She accused the Veteran of working and making nonreported income.

In October 2011, the appellant reported that she needed help because she was put out of the house.  She reported wages of $580 a month expenses of $860 a month.  In December 2011, the appellant argued that apportionment was warranted because the Veteran had been abusive, he had unreported earnings, and she needed the money to help pay her bills.

In October 2011, the Veteran reported that he lived separate and apart from the appellant, that she could work, and that he would experience financial hardship were apportionment awarded to the appellant.  He reported total income of income of $1291 a month ($638 from Social Security and $653 from his VA pension).  His reported expenses totaled $1,621.

In May and August 2012 statements, the Veteran denied the accusations of the appellant.

In summary, the record shows that, during the pendency of this appeal, the Veteran has been unemployed and has had no income other than his Social Security and VA disability pension.  The Board has considered the appellant's statements, and regrets her financial straits.  However, fundamentally, VA must not apportion the benefits of veterans where this could cause them undue financial hardship.  Here, the Veteran's expenses exceed his income as demonstrated by his report and the income verification information of record.  Furthermore, he reports that he will be homeless should VA apportion his disability pension to include the appellant, which is credible in view of his financial picture.  Therefore, no reasonable apportionment can be made to the appellant without causing undue financial hardship to the Veteran.  Accordingly, the appeal is denied.


ORDER

Apportionment of the Veteran's nonservice-connected pension benefits is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


